

SHARE AND WARRANT CANCELLATION AGREEMENT
 
THIS SHARE AND WARRANT CANCELLATION AGREEMENT (this “Agreement”) is made and
entered into as of this 12th day of November, 2010, by and between SRKP 23,
Inc., a Delaware corporation (“SRKP 23”), and the stockholders of SRKP 23, as
set forth on Schedule I attached hereto (such stockholders are collectively
referred to herein as the “Stockholders”).  Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to them in the
Exchange Agreement (as hereinafter defined).
 
RECITALS
 
WHEREAS, as of the date hereof, SRKP 23 entered into a Share Exchange Agreement
(the “Exchange Agreement”) with Weixin International Co., Limited, a company
organized under the laws of the British Virgin Islands (“Weixin BVI”); Wei Xin
Holding Group Limited, a company organized under the laws of Hong Kong and a
wholly-owned subsidiary of Weixin BVI (“Weixin HK”); Gangzhou Kelida Intelligent
Equipment Co., Ltd., a company organized under the laws of the People’s Republic
of China and a wholly-owned subsidiary of Weixin HK (“Kelida”); Zhaoqing Hua Su
Plastic Trading Company (“Hua Su”), Zhaoqing Chuang Yi Resources Recycle Co.,
Ltd. (“Chuang Yi”), Zhaoqing Xin Ye Plastic Co., Ltd. (“Xin Ye”), and Zhaoqing
Li Jun Craftwork Co., Ltd. (“Li Jun”), each a company organized under the laws
of the People’s Republic of China and a wholly-owned subsidiary of Kelida; and
all of the shareholders of Weixin BVI, a copy of which is attached hereto as
Exhibit A;


WHEREAS, pursuant to the terms of the Exchange Agreement, and as a condition to
the completion of the transactions contemplated by the Exchange Agreement, SRKP
23 agreed to enter into an agreement with the Stockholders to cancel (i) an
aggregate of 6,679,899 shares of SRKP 23 common stock held by such Stockholders
(the “Shares”), as such Shares are more particularly set forth on Schedule I
attached hereto, and (ii) warrants to purchase an aggregate of 7,804,803 shares
of SRKP 23 common stock held by such Stockholders (the “Warrants”), as such
Warrants are more particularly set forth on Schedule II attached hereto; and


WHEREAS, the Stockholders acknowledge that they would benefit from the
completion of the transactions contemplated by the Exchange Agreement.


NOW, THEREFORE, for and in consideration of the execution and delivery of the
Exchange Agreement, and the payment of good and valuable consideration pursuant
to the Exchange Agreement, the receipt and sufficiency of which is hereby
acknowledged, SRKP 23 and the Stockholders, each intending to be legally bound
by this Agreement, hereby agree as follows:


AGREEMENT


1.           DUTIES
 
1.1           Rights and Obligations of the Parties.  The parties shall be
entitled to such rights and shall perform such duties as set forth herein.  In
the event that the terms of this Agreement conflict in any way with the
provisions of the Exchange Agreement, the Exchange Agreement shall control.
 
1.2           Cancellation of Shares and Warrants.  On the Closing Date of the
Exchange Agreement, the Shares and the Warrants shall be deemed automatically
cancelled.  The Stockholders agree to execute any and all documents, including,
but not limited to, stock powers for the stock certificates representing the
Shares, as SRKP 23 reasonably determines necessary to effect the cancellation of
the Shares and the Warrants pursuant to the terms of this Agreement.

 
1

--------------------------------------------------------------------------------

 

2.           DIVIDENDS; VOTING RIGHTS; STOCK SPLITS
 
2.1           Cash Dividends; Voting Rights.  Prior to the Closing of the
Exchange Agreement, the Stockholders shall have rights to cash or stock
dividends with respect to the Shares and the Warrants, if any, and have rights
to vote their respective Shares, if any such matter requiring stockholder
approval shall arise.


2.2           Stock Splits; Stock Dividends.  In the event of any stock split or
other similar transaction with respect to SRKP 23 common stock that becomes
effective prior to the Closing of the Exchange Agreement, the additional shares
or warrants issued with respect to the Shares or the Warrants shall be similarly
cancelled.
 
3.           MISCELLANEOUS
 
3.1           Transferability.  None of the rights and obligations of the
Stockholders hereunder shall be transferable.
 
3.2           Notices.  Any notices or other communications required or
permitted under this Agreement shall be in writing and shall be sufficiently
given if sent by (i) registered or certified mail, postage prepaid, addressed as
follows, (ii) facsimile to the facsimile numbers identified below or (iii)
overnight courier (such as UPS or FedEx), addressed as follows:
 
If to SRKP 23:
 
SRKP 23, Inc.
4737 North Ocean Drive, Suite 207
Lauderdale by the Sea, FL 33308
Attention: Richard Rappaport
Telecopy No.:  (310) 843-9304


If to the Stockholders:


to the address set forth next to the name of each of the Stockholders in
Schedule I


or such other person or address as shall be furnished in writing by any of the
parties and any such notice or communication shall be deemed to have been given
as of the date so mailed.
 
3.3           Construction.  The validity, enforcement and construction of this
Agreement shall be governed by the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.
 
3.4           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, legatees, assigns
and transferees, as the case may be.

 
2

--------------------------------------------------------------------------------

 

3.5           Severability.  If any provision or section of this Agreement is
determined to be void or otherwise unenforceable, it shall not affect the
validity or enforceability of any other provisions of this Agreement which shall
remain enforceable in accordance with their terms.
 
3.6           Interpretation.  The headings and subheadings contained in this
Agreement are for reference only and for the benefit of the parties and shall
not be considered in the interpretation or construction of this Agreement.  This
Agreement shall be construed and interpreted without regard to any rule or
presumption requiring that it be construed or interpreted against the party
causing it to be drafted.
 
3.7           Execution in Counterparts.  This Agreement may be executed in any
number of counterparts (including facsimile counterparts), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument.
 
3.8           Amendments.  This Agreement may be amended from time to time but
only by written agreement signed by all of the parties hereto.
 
3.9           Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the parties relating to the subject matter hereof
and supersedes any and all prior understandings, agreements, negotiations and
discussions, both written and oral, between the parties hereto with respect to
the subject matter hereof.
 
[Signatures appear on following pages]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Share and Warrant
Cancellation Agreement as of the day and year first above written.


SRKP 23, INC.
     
       
By:
  /s/ Richard Rappaport
   
Name:
    Richard Rappaport
   
Title:
    President
         
STOCKHOLDERS
         
  /s/ Debbie Schwartzberg
 
/s/ Anthony Pintsopoulos
Debbie Schwartzberg
 
Anthony Pintsopoulos
     
/s/ Debbie Schwartzberg
 
/s/ Richard Rappaport
The Julie Schwartzberg Trust dated 2/9/2000
 
Amanda Rappaport Trust
By:  Debbie Schwartzberg
 
By:  Richard Rappaport
Its:  Trustee
 
Its: Trustee
     
/s/ Debbie Schwartzberg
 
/s/ Richard Rappaport
The David N. Sterling Trust dated 2/3/2000
 
Kailey Rappaport Trust
By:  Debbie Schwartzberg
 
By:  Richard Rappaport
Its:  Trustee
 
Its: Trustee
     
/s/ Janine Frisco
 
/s/ Kevin DePrimio
Janine Frisco
 
Kevin DePrimio
     
/s/ Richard Rappaport
 
/s/ Jason Stern
WestPark Capital Financial Services, LLC
 
Jason Stern
By:  Richard Rappaport
   
Its:  Chief Executive Officer
         
/s/ Richard Rappaport
   
Richard Rappaport
   



Signature Page to Share and Warrant Cancellation Agreement - Weixin


 
4

--------------------------------------------------------------------------------

 


/s/ Xingrong Zhang
Xingrong Zhang
 
/s/ Zhuo Chen
Zhou Chen
 
/s/ HaiLan Zhang
HaiLan Zhang

 
Signature Page to Share and Warrant Cancellation Agreement - Weixin
 
 
5

--------------------------------------------------------------------------------

 

Acknowledged and Agreed:
 
WEIXIN INTERNATIONAL CO., LIMITED
 
By:
/s/ Zhang Hongyu
Name:
Zhang Hongyu
Title:
Director

 
Signature Page to Share and Warrant Cancellation Agreement - Weixin
 
 
6

--------------------------------------------------------------------------------

 

Schedule I
Stockholders of SRKP 23, Inc.



      
Stockholder
    
Shares to be cancelled
per the terms of this
Agreement
    
Pre-Closing
Shares
    
Post-Closing
Shares
 
1.
 
WestPark Financial Services, LLC
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    1,813,288     2,773,979     960,691                            
2.
 
Richard Rappaport
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    954,070     1,135,420     181,350                            
3.
 
Amanda Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    266,688     319,338     52,650                            
4.
 
Kailey Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    266,688     319,338     52,650                            
5.
 
Debbie Schwartzberg
785 5th Avenue , Apt 10C
New York, NY 10022
    840,978     1,000,000     159,022                            
6.
 
The Julie Schwartzberg Trust dated 2/9/2000
785 5th Avenue , Apt 10C
New York, NY 10022
    83,513     100,000     16,487                            
7.
 
The David N. Sterling Trust dated 2/3/2000
785 5th Avenue , Apt 10C
New York, NY 10022
    83,513     100,000     16,487                            
8.
 
Anthony Pintsopoulos
c/o SRKP 23, Inc.
4737 North Ocean Drive, Suite 207
Lauderdale by the Sea, FL 33308
    592,639     709,639     117,000                            
9.
 
Janine Frisco
200 Oceangate, Suite 1500
Long Beach, CA 90802-4302
    207,424     248,374     40,950                            
10.
 
Kevin DePrimio
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    207,424     248,374     40,950                            
11.
 
Jason Stern
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    118,528     141,928     23,400                            
12.
 
Xingrong Zhang
TianLai 17 Block, Zheng Zhong Golf
Long Gong District, Shenzhen
People’s Republic of China
    415,048     496,988     81,940  

 
7

--------------------------------------------------------------------------------


 


   
Stockholder
 
Shares to be cancelled
per the terms of this
Agreement
 
Pre-Closing
Shares
 
Post-Closing
Shares
 
13.
 
Zhou Chen
TianLai 17 Block, Zheng Zhong Golf
Long Gong District, Shenzhen
People’s Republic of China
    415,049   496,988     81,939  
14.
 
HaiLan Zhang
TianLai 17 Block, Zheng Zhong Golf
Long Gong District, Shenzhen
People’s Republic of China
    415,049  
496,988
    81,939      
TOTAL
    6,679,899   8,587,354     1,907,455  


 
8

--------------------------------------------------------------------------------

 

Schedule II
Warrantholders of SRKP 23, Inc.



   
Warrantholder
   
Warrants to be
cancelled per the terms
of this Agreement
   
Pre-Closing
Warrants
   
Post-Closing
Warrants
 
1.
 
WestPark Financial Services, LLC
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
      2,379,849       2,773,979       394,130                                  
2.
 
Richard Rappaport
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
      1,061,021       1,135,420       74,399                                  
3.
 
Amanda Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
      297,738       319,338       21,600                                  
4.
 
Kailey Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
      297,738       319,338       21,600                                  
5.
 
Debbie Schwartzberg
785 5th Avenue , Apt 10C
New York, NY 10022
      934,760       1,000,000       65,240                                  
6.
 
The Julie Schwartzberg Trust dated 2/9/2000
785 5th Avenue , Apt 10C
New York, NY 10022
      93,236       100,000       6,764                                  
7.
 
The David N. Sterling Trust dated 2/3/2000
785 5th Avenue , Apt 10C
New York, NY 10022
      93,236       100,000       6,764                                  
8.
 
Anthony Pintsopoulos
c/o SRKP 23, Inc.
4737 North Ocean Drive, Suite 207
Lauderdale by the Sea, FL 33308
      661,639       709,639       48,000                                  
9.
 
Janine Frisco
200 Oceangate, Suite 1500
Long Beach, CA 90802-4302
      231,574       248,374       16,800                                  
10.
 
Kevin DePrimio
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
      231,574       248,374       16,800                                  
11.
 
Jason Stern
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
      132,328       141,928       9,600                                  
12.
 
Xingrong Zhang
TianLai 17 Block, Zheng Zhong Golf
Long Gong District, Shenzhen
People’s Republic of China
      463,370       496,986       33,616  

 
9

--------------------------------------------------------------------------------


 

   
Warrantholder
   
Warrants to be
cancelled per the terms
of this Agreement
   
Pre-Closing
Warrants
   
Post-Closing
Warrants
 
13.
 
Zhou Chen
TianLai 17 Block, Zheng Zhong Golf
Long Gong District, Shenzhen
People’s Republic of China
      463,370       496,986       33,616  
14.
 
HaiLan Zhang
TianLai 17 Block, Zheng Zhong Golf
Long Gong District, Shenzhen
People’s Republic of China
      463,370       496,986       33,616      
TOTAL
      7,804,803       8,587,348       782,545  



 
10

--------------------------------------------------------------------------------

 
 
Exhibit A


Share Exchange Agreement

 

--------------------------------------------------------------------------------

 